DETAILED ACTION
This office action is in response to the amendments/remarks filed on 11/12/2021. Claims 10, 12, 14-18, 20-22, 24-28 are pending; claim 10, 12, 14, 16, 18, 24, 26 have been amended; claims 11, 13, 19, 23 are canceled. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Parks on 11/15/2021.

The application has been amended as follows: 

	Claim 16 has been canceled. 

Claim 10, line 18 recites “the counter-plate for conjoint rotation therewith via a leaf spring” has been amended to -- the counter-plate for conjoint rotation therewith via the leaf spring--
17, line 1 recites “The hybrid module of claim 16,” has been amended to --The hybrid module of claim 10,--

Allowable Subject Matter
Claims 10, 12, 14-15, 17-18, 20-22, 24-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
the prior art of record alone or in combination neither discloses nor renders obvious a hybrid module for a powertrain of a motor vehicle, comprising: an electric machine; a clutch device; and a frictionally-engaging separating clutch arranged between a dual-mass flywheel and an intermediate shaft; specifically, “wherein: the outer lamella carrier comprises an internal toothing; and the other of the pressure plate or the intermediate plate comprises an external toothing engaged with the internal toothing in a manner which prevents relative rotation but allows axial movement” and in combination with the remaining structure of claim 10.
the prior art of record alone or in combination neither discloses nor renders obvious a hybrid module for a powertrain of a motor vehicle, comprising: an electric machine; a clutch device; and a frictionally-engaging separating clutch arranged between a dual-mass flywheel and an intermediate shaft, “ the outer lamella carrier comprises an outward-extending radial flange or an outward-extending tab; and the leaf spring is fixed to the outward-extending radial flange or to the outward-extending tab” and in combination with the remaining structure of claim 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Trinkenschuh (DE102015215153) discloses hybrid module having pressure plate 11, intermediate plate 23, counter plate 12, clutches 15, 17, leaf springs 19. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        



/LILLIAN T NGUYEN/Examiner, Art Unit 3659